                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TIZAZU F. AREGA,

                                                      Civil No. 2:18–cv–1486
       Movant,                                        Judge George C. Smith
                                                      Magistrate Judge Chelsey M. Vascura
       v.

TIMOTHY SHOOP, WARDEN,
CHILLICOTHE CORRECTIONAL INSTITUTE,

       Respondent.

                     ORDER and REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, has filed a pro se petition for a writ of habeas corpus under 28

U.S.C. § 2241. (ECF No. 1–1.) Petitioner seeks release from confinement pursuant to a state

court judgment in a criminal action. This case has been referred to the undersigned pursuant to

28 U.S.C § 636(b) and Columbus’ General Order 14-1 regarding assignments and references to

United States Magistrate Judges.

       Petitioner has also filed three additional motions including a motion seeking leave to

proceed in forma pauperis. (ECF No. 1.) Upon consideration, the Court finds that Motion is

meritorious, and, therefore, it is GRANTED. It is ORDERED that Petitioner will be allowed to

prosecute his action without prepayment of fees or costs and that judicial officers who render

services in this action shall do so as if the costs had been prepaid. Petitioner’s other motions, a

motion for the appointment of counsel and a motion for a report on the status of this action, are

both DENIED as moot in light of the undersigned’s recommendations. (ECF Nos. 2, 5.)

        Pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Court (“Rule 4”), the Court must conduct a preliminary review to determine whether “it
plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.” If it does so appear, the petition must be dismissed. Id. Rule 4

allows for the dismissal of petitions which raise legally frivolous claims, as well as petitions that

contain factual allegations that are palpably incredible or false. Carson v. Burke, 178 F.3d 434,

436–37 (6th Cir. 1999). For the reasons that follow, it plainly appears that Petitioner is not

entitled to relief in this Court because his petition is successive. Accordingly, the Undersigned

RECOMMENDS that this action be TRANSFERRED to the United States Court of Appeals

for the Sixth Circuit.


                                                               Facts and Procedural History

              In his petition, Petitioner challenges his 2012 conviction for rape in the Court of

Common Pleas for Franklin County, Ohio. (ECF No. 1–2, at PAGEID # 62.) Petitioner appears

to assert that his rape conviction violates the Fifth, Sixth, and Fourteenth Amendments to the

United States Constitution because the indictment charged him with engaging in sexual contact

with the victim via vaginal penetration but the jury returned a verdict finding that he had engaged

in sexual contact with the victim via vaginal intercourse.1 This is not, however, Petitioner’s first

request for federal habeas relief. Specifically, on June 24, 2016, Petitioner filed a petition in this

Court challenging the very same conviction. Arega v. Chillicothe Corr. Inst., 2:16–cv–00618,

ECF No. 2. In that petition, Petitioner alleged ineffective assistance of trial counsel,

prosecutorial misconduct, ineffective assistance of appellate counsel, and that he was actually

innocent of the charges against him. On October 4, 2016, the prior petition was dismissed

because it was barred by the one-year limitations period set forth in § 2244(d), and because



                                                            
1
 Ohio law provides that sexual contact means “vaginal intercourse” and that “[p]enetration, however slight, is
sufficient to complete vaginal . . . intercourse.” O.R.C §2907.01(A).

                                                                            2 
 
equitable tolling of that one-year period was not warranted. (ECF No.12.) Accordingly, the

instant petition is clearly a second or successive petition.

                                         Law and Analysis

        Petitioner’s claims in this action are properly asserted under 28 U.S.C. § 2254 instead of

§ 2241. See Allen v. White, 185 F. App’x 487, 490 (6th Cir. 2006) (explaining that although a

federal prisoner may collaterally attack the lawfulness of a sentence under 28 U.S.C. § 2255 and

the execution of a sentence under § 2241, a state court prisoner can use § 2254 to assert both

types of challenges). Section 2254 applies in post-trial situations where a plaintiff is “in custody

pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a); see also Atkins v.

Michigan, 644 F.2d 543, 546 n. 1 (6th Cir.), cert. denied, 452 U.S. 964 (1981). Such is the case

here.

        Moreover, it plainly appears that Petitioner is not entitled to relief in this Court.

Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a district court does not

have jurisdiction to entertain a successive post–conviction motion or petition for writ of habeas

corpus in the absence of an order from the court of appeals authorizing a petitioner to file one.

28 U.S.C. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 152-53 (2007). Under §

2244(b)(3)(A), only a circuit court of appeals has the power to authorize the filing of a

successive petition for writ of habeas corpus. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per

curiam).

        As discussed, Petitioner’s previous petition was dismissed as barred by AEDPA’s one-

year statute of limitations. “[I]t is well-settled that when the prior petition is dismissed because

the petitioner procedurally defaulted his claims in state court or because the petition is barred by

the statute of limitations, the dismissal is an adjudication of the merits of the claims[.]” Sudberry



                                                   3 
 
v. Warden, Leb. Corr. Ins., No. 1:17-cv-45, 2017 WL 1050493, at *2 (S.D. Ohio Feb. 28, 2017).

In such a case, “the petitioner must obtain prior authorization from the court of appeals pursuant

to § 2244(b)(3) before filing a subsequent federal habeas application.” Id.

        Applying the foregoing, the undersigned concludes that this Court is without jurisdiction

to entertain the instant petition unless it is authorized by the Court of Appeals for the Sixth

Circuit. The Sixth Circuit, in turn, will authorize a successive petition only if Petitioner makes a

prima facie showing that the claim he seeks to assert relies on a new rule of constitutional law

made retroactive by the United States Supreme Court to cases on collateral review; or that the

factual predicate for the claim could not have been discovered previously through the exercise of

due diligence, and these facts, if proven, would establish by clear and convincing evidence that,

but for the constitutional error, no reasonable factfinder would have found the applicant guilty.

28 U.S.C. §2244(b)(2).

        The Sixth Circuit described the proper procedure for addressing a second or successive

petition filed in a district court without §2244(b)(3)(A) authorization in In re Sims:

        [W]hen a prisoner has sought § 2244(b)(3)(A) permission from the district court,
        or when a second or successive petition for habeas corpus relief or § 2255 motion
        is filed in the district court without § 2244(b)(3) authorization from this court, the
        district court shall transfer the document to this court pursuant to 28 U.S.C. § 1631.


Id. at 47.
                                    Recommended Disposition

        Therefore, it is RECOMMENDED that this action be TRANSFERRED to the United

States Court of Appeals for the Sixth Circuit as successive. The Clerk is DIRECTED to serve a

copy of the petition and all subsequent filings on Respondent and the Attorney General of Ohio,

Habeas Corpus Unit of the Corrections Litigation Section c/o:

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov.

                                                  4 
 
       The Clerk is further DIRECTED to mail a copy of the Court’s electronic docket in this

matter to Petitioner with this Report and Recommendation in response to Petitioner’s request.

(ECF No. 3.)


                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made. Upon proper objections, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the magistrate judge with instructions. 28 U.S.C.

636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                       /s/ Chelsey M. Vascura___
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  5 
 
